Atkinson, J.
1. “Where the lender of money neither charges nor receives any more than the legal rate of interest, the fact that the money was, with his knowledge, borrowed for the purpose of paying a debt infected with usury due by the borrower to a third person does not make the loan usurious.” Thompson v. First State Bank of Dawson, 99 Ga. 651 (26 S. E. 79). Applying this principle, there was no error in striking the plea of usury interposed by the defendant.
2. The defendant having, otherwise than in his plea of usury, admitted the execution of the note and that the plaintiff was the holder thereof, and that he had°received the notice to recover attorney’s fees as alleged, there was no error in directing a verdict for the plaintiff for principal, interest, and attorney’s fees.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Brand. Gwinnett superior court. March 11,1915.
M. D. Irwin and J. L. Oalces, for plaintiff in error.
0. A. Nix, contra.